DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/17/2021, which refers to the Amendment filed on 10/25/2021. Claims 1-20 are pending in the case. Claims 1, 12, and 17 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendments and arguments regarding 35 U.S.C. § 101 rejections of claims 1-20 are not persuasive. Applicant argues that the claim integrates abstract idea into a practical application. Specifically, the Applicant argues that the claim “necessarily require the use of computer technology and specific computing devices so as to be ‘rooted in computer technology’.” (See Amendment on pages 9-11). Examiner disagrees. As discussed below, under the broadest reasonable interpretation, most of limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system comprising:… determining, based on the first vertical list and the second vertical list, one or more degrees of separation between the first account and the second account based on the first transactions processed with the merchant by the first account and the second transactions processed with the merchant by the second account; determining one or more weights to apply to the first set of transaction verticals and 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from a first device, a first vertical list of a first set of transaction verticals for first transactions processed with a merchant by a first account associated with the first device, wherein the first vertical list comprises the first set of transaction verticals and a first plurality of numbers of the first transactions processed by the first account in each of the first set of transaction verticals; receiving, from a second device, a second vertical list of a second set of transaction verticals for second transactions processed with the merchant by a second account associated with the second device, wherein the second vertical list comprises the second set of transaction verticals and a second plurality of numbers of the second transactions processed by the second account in each of the second set of transaction verticals; and transmitting the first merchant vertical list to the first device and the second device.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from a first device, a first vertical list of a first set of transaction verticals for first transactions processed with a merchant by a first account associated with the first device, wherein the first vertical list comprises the first set of transaction verticals and a first plurality of numbers of the first transactions processed by the first account in each of the first set of transaction verticals; receiving, from a second device, a second vertical list of a second set of transaction verticals for second transactions processed with the merchant by a second account associated with the second device, wherein the second vertical list comprises the second set of transaction verticals and a second plurality of numbers of the second transactions processed by the second account in each of the second set of transaction verticals; and transmitting the first merchant vertical list to the first device and the second device. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining, using the machine learning engine, an association between a first vertical and a second vertical in the first merchant vertical list; and generating, by the machine learning engine, a recommendation rule based on the association.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining that the first vertical list comprises the first vertical; generating a recommendation associated with the second vertical based on the recommendation rule; and providing the recommendation to the first account.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the association comprises a highest number of shared transactions between the first vertical and the second vertical or a churn rate in the first vertical.


Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: updating the machine learning engine based on the response.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a response to the recommendation from the first device
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a response to the recommendation from the first device. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation is further based on a peer similarity between the first account, the second account, and a third account, wherein a third vertical list for the third account comprises the second vertical, wherein the first vertical list and the second vertical list share the first vertical, and wherein the second vertical list and the third vertical list share a third vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation rule groups the first vertical with the second vertical and identifies the second vertical to the machine learning engine based on a threshold number of transactions by one of the first account, the second account, or a third account in the first vertical.


Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: updating the first merchant vertical list based on the first aggregated vertical list and the second aggregated vertical list.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant; and receiving, from the second account, a second aggregated vertical list for the second account, wherein the second aggregated vertical list comprises the merchant vertical list aggregated with a third merchant vertical list received by the second account from a third merchant.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant; receiving, from the second account, a second aggregated vertical list for the second account, wherein 

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing a plurality of iterations of receiving aggregates of a plurality of vertical lists from the first device and the second device until a maximum number of iterations.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the determining the first merchant vertical list is based on a weight applied to the merchant transaction verticals, and wherein the updating the first merchant vertical list is based on the weight.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method comprising:… determining a vertical list based on the transaction data, wherein the vertical list comprises a first number of the transactions in each of the set of verticals by the plurality of users; determining, based on the vertical list, one or more degrees of separation between the plurality of users and the first entity based on the transactions; determining one or more separation weights to apply to the set of verticals based on the one or more degrees of separation; weighting the vertical list based a weight applied to the first number for the each of the set of verticals and the one or more separation weights; scoring, using a machine learning engine based on the weighting, the each of the set of verticals based on the first number of the transactions in each of the set of verticals by the plurality of users; ranking the set of the verticals in the vertical list based on the scoring;… updating the vertical list based on the aggregated vertical list from each of the users; processing a further transaction by one of the plurality of users and the first entity for the items provided by the first entity in the set of verticals; and further updating, using the machine learning engine, the vertical list based on the processing the further transaction.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of 
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items provided by the first entity in a set of verticals; transmitting the vertical list to a computing device associated with each of the users; and receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items provided by the first entity in a set of verticals; transmitting the vertical list to a computing device associated with each of the users; and receiving, from the computing device associated with each of the users, an aggregated 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein the weight is selected by the first entity or determined by a service provider for the first entity, and wherein the weight is applied to each of the first number of the transactions.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining, by the machine learning engine, a plurality of recommendation rules based on the vertical list, wherein the plurality of recommendation rules identify groups of the set of verticals in the vertical list based on the transactions sharing common users.


Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining one of the groups for a user based on a transaction history for the user in the one of the groups; determining, by the machine learning engine, a shared vertical within the one of the groups based on the vertical list and the plurality of recommendation rules; and providing a recommendation for an item associated with the shared vertical.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the one of the groups is determined based on a most common vertical for the user in the transaction history, and wherein the shared vertical is a next highest rated vertical in the one of the groups.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: compiling, by a service provider, a merchant vertical transaction list for a first merchant, wherein the merchant vertical transaction list comprises a first vertical having a first number of transactions processed by the first merchant and a second vertical having a second number of transactions processed by the first merchant; determining, based on the merchant vertical transaction list, one or more degrees of separation between the first vertical and the second vertical based on transactions from each of the first vertical and the second vertical; determining one or more separation weights to apply to the merchant vertical transaction list based on the one or more degrees of separation; generating, by the service provider, a weighted merchant vertical transaction list based on a weight applied to the first number and the second number and the one or more separation weights; scoring, using a machine learning engine, the weighted merchant vertical transaction list based on the first number of transactions and the second number of transactions processed by the first merchant; ranking the weighted merchant vertical transaction list based on the scoring;… determining, by the service provider using the machine learning engine, a recommendation rule for the user based on the weighted merchant vertical transaction list; determining, by the machine learning engine, a recommendation for the user based on the weighted merchant vertical transaction list and the recommendation rule; processing a further transaction by the first merchant with the user; and updating, using the machine learning engine, the weighted merchant vertical transaction list based on the processing the further transaction.

Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): sending, by the service provider, the weighted merchant vertical transaction list to a device of a user.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): sending, by the service provider, the weighted merchant vertical transaction list to a device of a user. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein prior to the determining the recommendation rule, the operations further comprise:…aggregating, by the service provider, the user vertical transaction list with the weighted merchant vertical transaction list into an aggregated merchant vertical transaction list; and generating, by the service provider, a reweighted merchant vertical transaction list based on the weight applied to the aggregated merchant vertical 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing multiple iterations of the aggregating and the generating the reweighted merchant vertical transaction list prior to the determining the recommendation rule and the determining the recommendation.


Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: wherein prior to determining the recommendation rule, the operations further comprise: generating a plurality of recommendation rules including the recommendation rule by the machine learning engine, wherein the plurality of recommendation rules identifies associations for a propensity to purchase items between each vertical in the reweighted merchant vertical transaction list.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Allowable Over Prior Art
Claim 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for notice allowance over the prior art:
The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 12, and 17 as summarized below.
Lazarus et al. (U.S. Pat. No. 6,430,539), teaches a segmentation-based analysis to predict consumer financial behavior through use of historical, and time-sensitive, spending patterns of individual consumers to create both meaningful groupings (segments) of merchants which accurately 
Merz et al. (U.S. Pat. App. Pub. No. 2017/0169500), teaches generating recommendations using a corpus of data. Financial transaction data documenting financial transactions between a plurality of cardholders or account holders and a plurality of merchants are received. A merchant correspondence matrix is generated including the plurality of merchants and a plurality of indicators of interactions associated with pairs of the plurality of merchants. A ranked list of merchants is generated, and the recommendations are provided in response to a query for a recommendation of a merchant from an account holder.
Dutta et al. (U.S. Pat. App. Pub. No. 2019/0073669), teaches a machine learning technique based on merchant categories. Prediction scores for users are based on the at least one categorical transaction model and the transaction data are determined. For the users, a prediction score in each merchant category of the plurality of merchant categories is determined. 
In contrast, the disclosed invention, as recited in independent claims 1, 12, and 17, requires a notion of calculating degrees of separation between two accounts based on the transactions processed with a merchant by one of the account and different transactions processed with the merchant by another account based on two vertical lists. Weights are then applied by factoring in the calculated degrees of separation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.